Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/588,782, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 4, 8 and 14 provide limitations related to a size threshold and recite values of a DNA fragment length of 160 base pairs, 150 base pairs, or 140 base pairs.  The provisional application does not provide a basis for a threshold of 150 or 140 base pairs, and only provides a basis for 160 base pairs (e.g.:  para [0037] of the 

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is unclear over recitation of the phrase “wherein the blood sample” because there is no antecedent basis for any “blood sample” in either claim 15 or in claims 8 or 5 from which claim 15 depends.  The claims recite only a “plasma sample”.  In the instant case it appear that claim 15 may be intended to depend from claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an 

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.



Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  For example, the methods of claims 1 and 5 end with the steps of “assigning the sequence data” and “determining a presence”.  There are no additional elements that integrate the judicial exception(s) to which the claims is/are directed in a practical application, such as a methodological step of applying any additional particular therapeutic treatment of the pathogen to the subject.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive (e.g.:  the specification at para [0030]-[0033]).  The prior art of Xu et al (2016) also teaches that the analysis of next generation sequencing data that results from a size selected fraction of cell-free DNA in plasma was routine and conventional in the related art.

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the determinations and selections of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism 

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility.'

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al (2016) including the Supplementary Information.
Relevant to the practical limitations of claim 5, Burnham et al teaches extracting cell-free DNA from plasma samples collected from double-lung transplant recipients including 40 plasma DNA samples collected longitudinally after transplantation (e.g.:  p.7 – Study design and sample collection).  The plasma samples included cell-free human genomic DNA as well as detected cell-free microbial genomic DNA, and Burnham et al further teaches performing whole genome sequencing on the extracted cfDNA which provides sequencing data for the human and non-human cfDNA (e.g.:  Figure 2).  Burnham et al teaches the selecting of some sequence reads and aligning the selected reads to entries from a database that contained microbial sequences (e.g.:  p.8 – Abundance of microbial cfDNA).
Further relevant to the limitations of claim 7, the reference teaches that sequence data was first aligned to a human reference, and the remaining unaligned read were extracted and against a database that includes microbial gnome sequences (e.g.:  p.8 – Abundance of microbial cfDNA).

Relevant to claim 11, Burnham et al further teaches performing whole genome sequencing on the extracted cfDNA which provides sequencing data for the human and non-human cfDNA (e.g.:  Figure 2).  Burnham et al teaches the selecting of some sequence reads and aligning the selected reads to entries from a database that contained microbial sequences (e.g.:  p.8 – Abundance of microbial cfDNA).
Burnham et al does not specifically teach selecting a subset of data based on sequencing read length (as recited in claim 5 and relevant to claim 6), or exemplify selecting a subset of extracted cfDNA below a size threshold where the subset has a greater ratio of non-human to human cfDNA.
However, Burnham et al does teach that the predominant type of cfDNA in human plasma is derived from the subject human nuclear genome and has a fragment size centered around 166 bp, approximately the length of a segment of DNA wound around a histone octamer (e.g.:  p.1).  Burham et al exemplifies an analysis of cfDNA in plasma and provides that the peak in the length profile at 160–167 bp for cfDNA fragments assigned to the nuclear genome (Fig. 2D) is a consequence of the protection of these molecules from degradation by nucleases in the blood through tight association with histones.  Further relevant to the limitations of the methods of the instantly rejected 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have determined a threshold size of cfDNA fragments in plasma associated with cfDNA fragments of human nuclear origin, as recited in claims 5 and 9.  Here it is noted that the “selecting a subset” recited in claim 9 is interpreted as requiring only an identification of the fragment size of interest.  The skilled artisan would have been motivated to determine a threshold size of cfDNA fragments of, for example, fragments greater than 160 bp (relevant to claims 8 and 14), based on the expressed teachings of Burham et al that human genomic DNA is associated with histones, which offers a protection from degradation, and provides a peak in length profile the of nuclear genomic fragments at 160–167 bp for cfDNA.  Burham et al teaches (e.g.:  p.5) that detection of microbial genomic components in plasma offers low cost and precise diagnostic detection of pathogens, and the skilled .

Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al (2016) including the Supplementary Information as applied to claims 5-9 and 11-14 above, and further in view of Xu et al (2016).
The teachings of Burnham et al are applied to instantly rejected claims 1-4 and 10 as they were previously applied to claims 5-9 and 11-14 above.  Relevant to claims 2, 3, and 4, as noted above, Burham et al teaches that cfDNA in plasma that is of microbial origin is smaller in length than cfDNA in plasma that is human nuclear origin (the latter having a peak in length profile at 160–167 bp).  
Burham et al does not exemplify methods in which a subset of DNA is selected and whole genome sequencing is performed on the subset (as recited in claim 1 and required for claim 10).  Note that in the case of the instantly rejected claims, where the methods require a selection of a subset, and then performing a practical step upon the subset, the selecting is more than just an identification, but is interpreted as require some form of separation of the selected component from the non-selected component.  While Burham et al does not exemplify such methods, the step of performing whole 
Xu et al exemplifies the removal of large-size DNA fragments from a sample of cell-free DNA from plasma to increase the fraction of target cell-free DNA molecules of interest that are smaller than non-target molecules  (e.g.:  p.4 – Library preparation).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have modified the sequencing, analysis and detection of microbial cfDNA fragments in plasma as exemplified by Burnham et al to include selecting a subset of cfDNA fragments by removing larger sized non-target fragments from shorter fragments of interest to create a sample enriched for target fragments of interest, as taught by Xu et al.  The skilled artisan would have been motivated to combine the teachings of the cited prior art based on the expressed teachings of Burnham et al that cfDNA fragments in plasma that is of microbial origin is typically shorter than cfDNA fragments in plasma that originates from the human genome in cell nuclei, and the teachings of Xu et al that size selection of cfDNA to exclude larger non-target fragments effectively enriches a sample for fragments of interest that exist in the sample as shorter fragments.  Where Burnham et al teaches the detection of cfDNA fragments of microbial origin by sequencing the fragments and aligning the sequence data to known microbial genomic sequences can serve as an efficient diagnostic for detection of microbial pathogens in a subject, the skilled artisan would recognize that using the methods of Xu et al would provide for an . 

Claims 4, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisat (thesis; 08/03/2016).
The cited prior art is applied to the instantly rejected claim where the rejected claims have an effective filing date of 11/20/2018, as set forth earlier in this Office Action.
Relevant to the steps of independent claims 1, 5 and 9, from which rejected claims 4, 8 and 14 depend, Kisat teaches methods that include extracting cell-free DNA, including cfDNA of human and non-human origin, from plasma samples from subjects (e.g.:  p.12 - Study sample processing and DNA extraction), performing whole genome sequencing using the extracted cfDNA (e.g.:  p.15 - Preparation of NGS libraries for whole genome sequencing) and alignment of sequencing reads that did not align to the human genome with sequences form a non-human microbiome database (e.g.:  p.16  Bioinformatics analysis of sequencing data).  Further relevant to the limitations of the instantly rejected claims, Kisat teaches that while the majority of cfDNA is from the nuclear genome with a fragment size distribution of 160-180 base pairs (e.g.:  p.24), bacterial DNA fragments in circulation are much shorter in distribution (e.g.:  Figure on page 24; p.27).  
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have modified the methods .

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  De Vlaminck et al (2015) is cited by Burham et al (2016) and teaches an analysis workflow used to quantify non-human derived from whole genome sequencing data obtained from cfDNA fragments in plasma.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634